COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00161-CV
  IN RE:                                          §

                                                  §        AN ORIGINAL PROCEEDING
  FABIOLA SANCHEZ,
                                                  §                IN MANDAMUS
  RELATOR.                                        §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Jesus Rodriguez, Judge of the County Court at Law No. 5, El Paso County, Texas,

and concludes that Relater’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 23RD DAY OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.